DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I drawn to claims 1-8 in the reply filed on 01/03/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rapacki et al. (US 5,569,274) in view of Menn et al. (US 2010/0152753).
Regarding claim 1, Rapacki et al. discloses a clip unit (1, FIG 1) for lifting a mucous membrane (The clip unit is at least capable of clamping a mucous membrane and being manipulated in such a manner that is lifts said membrane), comprising: an arm portion including a first arm (65) and a second 
Rapacki et al. is silent regarding the first arm and the second arm each including a claw at a distal end thereof, the claw of the first arm and the claw of the second arm being configured to sandwich a biological tissue therebetween.
However, Menn et al. discloses a clip in the same field of endeavor of clips for reversibly clamping a tissue, a clip unit having first and second arms (104, FIG 1) each including a claw at the distal end thereof (FIGs 1-2 show the claw shaped protrusions at the distal ends of the clip arms), the claw of the first arm and the claw of the second arm being configured to sandwich a biological tissue therebetween (Paragraph [0025] discloses used of the clip arms to clamp tissue therebetween).

Regarding claim 2, Rapacki et al./Menn et al. discloses the invention substantially as claimed, as set forth above for claim 1. Rapacki et al. further discloses a hardness of a surface of the thread grip that is configured to contact a thread is lower than a hardness of a surface of the first arm and the second arm (Col 8 lines 53-65 disclose the thread grip can be made of any soft, elastomeric material such as rubber, foam material or surgical gauze, but are preferably made of silicone with a durometer within the range of 30 to 80 Shore. Any of these elements is understood to have a lower hardness than the jaws which are made of wire, col 8 lines 1-6, and have a hardness at least high enough to apply a compressive force to a tissue).  
Regarding claim 3, Rapacki et al./Menn et al. discloses the invention substantially as claimed, as set forth above for claim 1. Rapacki et al. further discloses a thread (133, FIG 7, col 12 lines 6-29 disclose the use of tether/suture 133 which is interpreted as a thread), wherein: the thread grip includes a first member (75) attached to the first arm (FIG 3A), and a second 5member (73) attached to the second arm (FIG 3A), and the thread grip is configured to sandwich the thread between the first member and the second member (The thread grip is at least configured such that it could clamp the thread between 73 and 75), and a diameter of the thread is smaller than a distance between the first member and the second member in a state where the first arm and the second arm are spread open (FIGs 4A and 8 show and open state of the arms. The thread has a smaller diameter than the space between the arms in the open configuration), and is larger than a distance between the first member and the second member when the first 10arm and the second arm are in the closed state (In the closes state, FIG 4B, there is no 
5 Regarding claim 5, Rapacki et al./Menn et al. discloses the invention substantially as claimed, as set forth above for claim 1. Rapacki et al. further discloses the thread grip includes a first member (75) attached to the first arm (FIG 3A), and a second member (73) attached to the second arm (FIG 3A), a cross section of at least a part of the first member and the second member has a plurality of convex portions extending in directions approaching each other (Col 8 lines 57-60 disclose each of the first and second members can have longitudinally extending grooves on opposing surfaces facing one another. Each groove has some component that is convex in cross section), and 10in the cross section, each of the plurality of convex portions has an inclined surface that is inclined with respect to a first line extending between the first arm and the second arm, and a second line orthogonal to the first line (The plurality of grooves extending along each of the first and second members create a number of inclined surfaces in all directions including with respect to a line normal to the opposed surfaces and orthogonal to said line).  
Regarding claim 6, Rapacki et al./Menn et al. discloses the invention substantially as claimed, as set forth above for claim 1. Rapacki et al. further discloses 15an operation wire (23) that has a distal end and a proximal end and is provided so as to be movable along a longitudinal axis (Col 7 lines 13-28); and a connector (25, FIG 2A-2B and 4A-5A) which is located between and connects the proximal end portion of the arm portion and the operation wire (FIGs 4A-4B, col 7 lines 19-67); wherein the operation wire is configured to be pulled to release the connector 20from the proximal end portion of the arm portion (Translation of 23 affects the opening and closing of 27/29 of the connector, which releases the clip; col 7 lines 37-55).  
Regarding claim 7, Rapacki et al./Menn et al. discloses the invention substantially as claimed, as set forth above for claim 1. Rapacki et al. further discloses a Young's modulus of the thread grip is . 
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2002/0111534) in view of Rapacki et al. (US 5,569,274).
Regarding claim 8, Suzuki et al. discloses a clip unit (1, FIG 1) for lifting a mucous membrane (Paragraph [0012] discloses the device is for use on the mucous membrane, FIGs 15-25, paragraph [0055-0056]), comprising: an arm portion (FIG 10) including a first arm (52a, paragraph [0045]) and a second arm (52b) extending from a proximal end portion to respective distal end portions so as to be openable and closeable with respect to each other (FIG 10 and 17 show use of the jaws, which can open and close to grasp a suture, paragraph [0045 and 0058]), the first arm and the second arm each including a claw at a distal end thereof (FIG 10 shows each arm comprises protrusions 54a,b, paragraphs [0045 and 0058]. The distal most protrusion on each arm is interpreted as a claw at the distal end thereof), the claw of the first arm and the claw of the second arm being configured to sandwich a biological tissue therebetween (Although disclosed as grasping a suture, the protrusions 54a,b are at least configured to grasp a tissue therebetween); a holder (5, FIG 1) configured to hold the first arm and the second arm in a closed state by accommodating the proximal end portion of the arm portion (Paragraph [0038] discloses device 50 is inserted within lumen 9 of guide 5. Therefore, guide 5 is understood to be configured to hold the first and second arm in a closed state by accommodating the proximal end portion of the arm portion because the arms are passed through the lumen in the closed state); a thread (46, FIGs 17-21, paragraphs [0045 and 0055-0060]) including a first end portion (A distal 
Suzuki et al. is silent regarding a thread grip attached to at least one of the first arm and the second arm at a position on a proximal end side of the claw, wherein: the thread grip is located between the first arm and the second arm, in a state where the first arm and the second arm are spread open, a dimension of the thread grip in an opening/closing direction of the first arm and the second arm is equal to or larger than a distance between the first arm and the second arm in the closed state, and the thread grip is configured to be elastically deformed when the first arm and the second are in the closed state.
However, Rapacki et al. discloses a clip unit (2b, FIG 6B), comprising: an arm portion including a first arm (95, FIG 6B) and a second arm (93) extending from a 5proximal end portion (91) to respective distal end portions so as to be openable and closeable with respect to each other (FIGs 3A-4B, col 8 lines 12-52) and a thread grip (101, col 10 lines 9-20; the elastomeric pads are at least capable of gripping a thread) attached to at least one of the first arm and the second arm at a position on a proximal end side of the distal tip (FIG 6B shows pads 101 are positioned proximal to the distal end of the jaws), wherein: 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the grasping surfaces 53a,b of Suzuki et al. to comprise a thread grip, as taught by Rapacki et al., for the purpose of enabling the arms to sufficiently grasp a thread or tissue while providing an atraumatic surface such that any tissue clamped between the arms is not damaged.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771